DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Response to Amendment
Amendment received on 06/23/2022 is acknowledged and entered. Claim 12 has been canceled. Claims 1, 3-6, 8 and 10 are currently pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (US 2015/0190925 A1).
	Claims 1, 6 and 10. Hoffman et al. (Hoffman) discloses a computer-implemented system and method for controlling and operating a hyper configurable robot at different working environmental conditions, said system comprising:
	a perception unit that senses data associated with a working environmental condition associated said hyper configurable robot; Fig. 9; 10;  [0003]; [0055]; [0056]; [0058]; [0059]; [0064]; [0075]; [0083]; [0097]; [0102]; [0114]; [0125]; [0129]; [0130]; [0143], to identify said working environmental condition and perform autonomously, wherein said perception unit is configured to provide an input to said hyper configurable robot to perform in said working environmental condition based on said input from said perception unit; Fig. 9;  10; [0130]; [0132]; [0143] (Hoffman teaches: [0143] “The behavior system 410a may include a robot positioning behavior 420j that repositions the robot 200 with respect to an object. When the robot 200 is approaching an object from a first direction or in a first approach position, the robot positioning behavior 420j may, in response to a received desired approach direction or approach position, cause the controller 400 to issue a command to autonomously drive the robot to approach the object from the desired approach direction or approach position with respect to the object. This also allows the robot 200 to carefully observe the object from multiple angles.”)
	a navigation and control unit that tracks and maps said working environmental
condition for navigating said hyper configurable robot; Fig. 10, “440”; [0132]
	a monitoring and safety unit that checks right commands given by said user in said different working environmental conditions and checks commands executed during
autonomous operation; [0094]; [0130] and
	a master control unit comprises: a memory that stores a data locally or through cloud, and a set of modules, wherein said memory obtains said data from a perception unit, and a processor that executes said set of modules [0056]; [0058]; [0059]; [0064]; [0075]; [0083]; [0097]; [0102]; [0114]; [0125]; [0129]; [0130], said processor configured to:   
	obtain data from said perception unit to analyze said working environmental condition associated with said hyper configurable robot to perform said list of tasks; [0003]; [0058]; [0064]; [0075]; [0083]; [0114]; [0125]; [0129]; [0130]
	provide a communication between (i) said hyper configurable robot and a cloud server, and (ii) said cloud server and one or more robots to perform said list of tasks; [0058]; [0059]
	detect an acquisition of image and distance information about said working environmental condition to create a map of said working environmental condition associated with said hyper configurable robot for navigation; Fig. 10, “440”; [0072]; [0125]; [0132]
	determine said control signals to perform said list of tasks based on said data received from said perception unit, and said navigation and control unit, wherein said control signals comprise a feedback and control information associated with different states of said working environmental condition, said data provided from said perception unit, [0126]; [0134]; [0136], and 
	or (ii) user inputs obtained from user device, Figs. 1, 7A-C; [0079]; [0134]; [0136]
and
	enable said hyper configurable robot to perform said list of tasks based on said data received from at least one of said perception unit, said navigation and control unit, Fig. 10; [0003]; [0058]; [0064]; [0075]; [0083]; [0114]; [0125]; [0129]; [0130]; [0136],
	wherein said system enables the said hyper configurable robot to be configured in terms of both hardware configurations and software by integration of said perception unit, said master control unit, said navigation unit for the said hyper configurable robot to perform in said working environmental condition autonomously; Fig. 10; [0130]; [0132]; [0143], 
	and, as per claim 10, a monitoring and safety unit that checks right commands given by said user in said different working environmental conditions associated with said hyper configurable robot, and checks commands executed during autonomous operation. [0094]; [0130] 

	
	Claim 3. The system of claim 1, wherein said hyper configurable robot further comprises:
	said navigation and control unit is configured to receive multiple responses
from said master control unit to execute said multiple responses on said hyper configurable robot, Fig. 10, “420”; [0083]; [0114]; [0130]; [0147], wherein said navigation and control unit tracks and maps said working environmental condition for (i) navigating said hyper configurable robot and (ii) controlling an actuator of said hyper configurable robot; Fig. 10, “420”; [0083]; [0114]; [0130]; [0147],
	said master control unit provides communication between (i) said hyper configurable robot and said cloud server, (ii) said cloud server and said one or more robots, (iii) said hyper configurable robot and said user, (iv) said hyper configurable robot, through said cloud server, (v) said hyper configurable robot and said one or more robots, and (v) between communication beacons, wherein said provided communication enables the hyper configurable robot to performs said list of tasks for the working environmental condition. Figs. 7A-7C; 10, “420”; [0083]; [0097]; [0114]; [0130]; [0147]

	Claim 4. The system of claim 1, wherein said working environmental condition are selected from at least one of but not limited to (i) agriculture application, (11) industries application, (iii) medical application, (iv) military application, (v) weather
monitoring, (v) disaster management, or (vi) domestic application. [0003]; [0004]

	Claim 5. The system of claim 1, wherein said system enables the hyper configurable robot hardware configuration to undergo morphological changes with suitable mechanisms, wherein said morphological changes of said hyper configurable robot comprises at least one of but not limited to (i) biped chassis, (ii) tracked chassis, (iii) hexapod chassis, or (iv) differential drive chassis for said hyper configurable robot  to perform on said different environmental condition. [0062]; [0065]

	Claim 8. The method of claim 6, wherein said working environmental condition for said hyper configurable robot operation can be (i) agriculture application, (ii) industries application, (iti) medical application, (iv) military application, (v) weather monitoring, (vi) disaster management, or (vii) domestic application, the working environment can be identified by said hyper configurable robot with data from said perception unit. Fig. 10; [0003]; [0004]; [0056]; [0058]; [0059]; [0097]; [0102]; [0125]; [0130]; [0143]
	Claim 11. The hyper configurable robot of claim 10, wherein said hyper
configurable robot further comprises:
	said monitoring and safety unit that is configured to (i) check right commands given by said user in said different working environmental conditions associated with said hyper configurable robot, and (ii) check commands executed during autonomous operations; [0094]; [0130] and 
	said navigation and control unit that is configured to receive multiple responses from said processor to execute that said multiple responses on said hyper configurable robot; [0126]; [0134]; [0136]
	said master control unit provides communication between (i) said hyper configurable robot and said cloud server, (ii) said cloud server and said one or more robots, (iii) said hyper configurable robot and said user, (iv) said hyper configurable robot and said user devices, through said cloud server, (v) said hyper configurable robot and said one or more robots, and (v) between communication beacons, wherein said provided communication enables the hyper configurable robot to performs said list of tasks for the working environmental condition individually or as a swarm. Figs. 7A-7C; 10, “420”; [0083]; [0097]; [0114]; [0130]; [0132]; [0147]






Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that that the invention disclosed in Hoffman is remotely controlling a robot and augmenting the images captured by the robot, whereas, the Applicant’s claims 1, 6 and 10 are directed towards enabling the hyper configurable robot to perform the list of tasks based on the control signals and the data associated with the working environmental condition.
	The Examiner respectfully disagrees, and maintains that Hoffman explicitly discloses the recited limitations. For instance, Hoffman teaches that the robot is adapted for inspecting buildings with structural damage caused by earthquakes, floods, or hurricanes; inspecting buildings or outdoor sites contaminated with radiation, biological agents, such as viruses or bacteria, or chemical spills; said action are enabled via the use of appropriate sensor systems for inspection or search tasks. Fig. 9; 10; [0003]; [0058]; [0064]; [0075]; [0083]; [0114]; [0125]; [0129]; [0130]. Hoffman further teaches: [0143] “The behavior system 410a may include a robot positioning behavior 420j that repositions the robot 200 with respect to an object. When the robot 200 is approaching an object from a first direction or in a first approach position, the robot positioning behavior 420j may, in response to a received desired approach direction or approach position, cause the controller 400 to issue a command to autonomously drive the robot to approach the object from the desired approach direction or approach position with respect to the object. This also allows the robot 200 to carefully observe the object from multiple angles.”)
	Hoffman further teaches automatically adjusting behavior of the robot based on the received environmental signals: “[0132] Referring to FIG. 10, in some implementations, the controller 400 (e.g., a device having one or more computing processors in communication with memory capable of storing instructions executable on the computing processor(s)) executes a control system 410, which includes a behavior system 410a and a control arbitration system 410b in communication with each other. The control arbitration system 410b allows robot applications 440 to be dynamically added and removed from the control system 410, and facilitates allowing applications 440 to each control the robot 200 without needing to know about any other applications 440. In other words, the control arbitration system 410b provides a simple prioritized control mechanism between applications 440 and resources 460 of the robot 200.”

Remaining applicant’s arguments essentially repeat the arguments presented above; therefore, the responses presented by the Examiner above are equally applicable to the remaining applicant’s arguments.















Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        07/14/2022